Citation Nr: 0320549	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-18874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chloracne secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel






REMAND

The veteran served on active duty from November 1969 to 
December 1971.  

This case came to the Board of Veterans' Appeals (Board) from 
a May 2000 RO decision that determined that there was no new 
and material evidence to reopen a claim for service 
connection for chloracne secondary to herbicide (e.g., Agent 
Orange) exposure in Vietnam.  In an October 2002 decision, 
the Board found that there was new and material evidence to 
reopen the claim.  Beginning in October 2002, the Board 
directly undertook development of the evidence on the merits 
of the claim for service connection, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
was not fully completed.  The Board development regulation 
was recently invalidated by a court decision, Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Under the circumstances, the case 
must be returned to the RO for further action.

Accordingly, the case must be remanded for the following: 

1.  The RO should ask the veteran and his 
representative to clearly identify any 
other health care provider who provided 
treatment for a skin condition within the 
year after service, and the RO should 
then obtain copies of related medical 
records.

2.  The RO should then have the veteran 
undergo a VA skin examination with regard 
to his claim for service connection for 
chloracne due to herbicide exposure in 
Vietnam.  The claims folder should be 
provided to and reviewed by the examiner.  
The doctor should diagnose or rule out 
the current existence of chloracne or 
"other acneform disease consistent with 
chloracne."  After reviewing historical 
records, the doctor should indicate 
whether and when the veteran ever had 
chloracne or "other acneform disease 
consistent with chloracne," especially 
if he had it within the year after 
service. 

3.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist requirements of the law, 
the RO should readjudicate the claim for 
service connection for chloracne 
secondary to herbicide exposure, taking 
into account all evidence received since 
the statement of the case.  If the claim 
is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


